UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-02796) Exact name of registrant as specified in charter:	Putnam High Yield Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2016 Date of reporting period:	May 31, 2016 Item 1. Schedule of Investments: Putnam High Yield Trust The fund's portfolio 5/31/16 (Unaudited) CORPORATE BONDS AND NOTES (83.4%) (a) Principal amount Value Advertising and marketing services (0.6%) Lamar Media Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 $1,815,000 $1,896,675 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 989,000 1,035,978 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2025 1,340,000 1,393,600 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5 5/8s, 2024 1,670,000 1,740,975 Automotive (0.4%) Fiat Chryslet Automobiles NV sr. unsec. unsub. notes 5 1/4s, 2023 (Italy) 2,835,000 2,820,825 Lear Corp. company guaranty sr. unsec. notes 5 1/4s, 2025 290,000 308,850 Lear Corp. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 690,000 729,675 Navistar International Corp. company guaranty sr. unsec. notes 8 1/4s, 2021 1,505,000 1,068,550 Broadcasting (2.5%) Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. sub. notes 7 5/8s, 2020 1,865,000 1,790,400 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 3,395,000 3,407,731 Entercom Radio, LLC company guaranty sr. unsec. notes 10 1/2s, 2019 1,205,000 1,274,288 Gray Television, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2020 3,400,000 3,565,750 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 2,740,000 2,150,900 LIN Television Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 748,000 756,415 Sinclair Television Group, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 1,478,000 1,559,290 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 2,755,000 2,823,875 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. sub. notes 6s, 2024 1,330,000 1,401,488 TEGNA, Inc. company guaranty sr. unsec. bonds 5 1/8s, 2020 1,360,000 1,407,600 TEGNA, Inc. 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2021 1,020,000 1,040,400 Townsquare Media, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2023 1,240,000 1,193,500 Tribune Media Co. company guaranty sr. unsec. notes 5 7/8s, 2022 2,305,000 2,328,050 Univision Communications, Inc. 144A company guaranty sr. sub. notes 5 1/8s, 2025 1,909,000 1,894,683 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 935,000 977,075 Building materials (0.9%) Masonite International Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 2,458,000 2,568,610 Nortek, Inc. company guaranty sr. unsec. sub. notes 8 1/2s, 2021 3,518,000 3,671,913 Standard Industries, Inc. 144A sr. unsec. notes 6s, 2025 1,460,000 1,551,250 Standard Industries, Inc. 144A sr. unsec. notes 5 3/8s, 2024 2,030,000 2,075,675 Standard Industries, Inc./NJ 144A sr. unsec. notes 5 1/8s, 2021 280,000 290,500 Cable television (5.3%) Altice SA 144A company guaranty sr. unsec. notes 7 3/4s, 2022 (Luxembourg) 3,995,000 4,054,925 Altice SA 144A company guaranty sr. unsec. notes 7 5/8s, 2025 (Luxembourg) 2,635,000 2,598,769 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 737,000 783,984 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 903,000 961,695 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. bonds 5 1/8s, 2023 3,220,000 3,308,550 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 5/8s, 2022 1,585,000 1,681,685 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 3,328,000 3,411,200 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. bonds 5 1/2s, 2026 1,345,000 1,358,450 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2024 3,843,000 3,996,720 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A sr. unsec. notes 5 3/4s, 2026 634,000 649,850 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 3,980,000 3,797,955 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 950,000 907,250 CSC Holdings, LLC sr. unsec. unsub. bonds 5 1/4s, 2024 1,500,000 1,350,000 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 750,000 770,625 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 1,750,000 1,619,643 Neptune Finco Corp. 144A sr. unsec. unsub. notes 10 7/8s, 2025 1,670,000 1,899,625 Neptune Finco Corp. 144A sr. unsec. unsub. notes 10 1/8s, 2023 2,175,000 2,436,000 Numericable-SFR SA 144A company guaranty sr. notes 7 3/8s, 2026 (France) 2,275,000 2,294,906 Numericable-SFR SA 144A company guaranty sr. notes 6s, 2022 (France) 4,570,000 4,559,146 Numericable-SFR SA 144A sr. bonds 6 1/4s, 2024 (France) 3,440,000 3,354,000 Numericable-SFR SA 144A sr. bonds 5 5/8s, 2024 (France) EUR 410,000 472,637 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) $460,000 471,500 Unitymedia GmbH 144A company guaranty sr. notes 6 1/8s, 2025 (Germany) 1,920,000 1,980,192 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 2,930,000 3,047,200 Virgin Media Finance PLC 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (United Kingdom) 1,265,000 1,301,369 Virgin Media Secured Finance PLC 144A sr. notes 5 3/8s, 2021 (United Kingdom) 958,500 996,840 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2019 3,789,000 3,945,296 Capital goods (7.1%) Advanced Disposal Services, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 6,428,000 6,620,840 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5 3/8s, 2024 3,035,000 2,974,300 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5s, 2022 602,000 605,010 Ardagh Packaging Finance PLC/Ardagh Holdings USA, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2024 (Ireland) 3,950,000 4,029,000 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6 1/2s, 2023 (Canada) 2,010,000 2,055,225 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/2s, 2022 605,000 611,050 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 3,624,000 3,506,220 Berry Plastics Corp. 144A company guaranty notes 6s, 2022 865,000 888,788 Bombardier, Inc. 144A sr. unsec. unsub. notes 4 3/4s, 2019 (Canada) 2,415,000 2,288,213 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 3,493,000 3,824,835 Crown Cork & Seal Co., Inc. company guaranty sr. unsec. bonds 7 3/8s, 2026 935,000 1,028,500 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. sub. notes 7 3/4s, 2020 (Luxembourg) 1,277,000 1,257,845 Gates Global, LLC/Gates Global Co. 144A company guaranty sr. unsec. notes 6s, 2022 5,510,000 4,821,250 KLX, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 3,781,000 3,724,285 Legrand France SA sr. unsec. unsub. notes 8 1/2s, 2025 (France) 3,362,000 4,524,869 Manitowoc Foodservice, Inc. 144A sr. unsec. notes 9 1/2s, 2024 4,597,000 5,056,700 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 3,890,000 3,598,250 Moog, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2022 2,856,000 2,902,410 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2025 1,240,000 1,274,100 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2022 2,630,000 2,715,475 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 779,000 808,213 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 490,000 499,800 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 395,000 410,326 Schaeffler Holding Finance BV 144A company guaranty sr. sub. notes 6 7/8s, 2018 (Netherlands) (PIK) 1,540,000 1,586,200 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 1,538,000 1,593,676 Terex Corp. company guaranty sr. unsec. notes 6s, 2021 3,007,000 2,973,171 TI Group Automotive Systems, LLC 144A sr. unsec. notes 8 3/4s, 2023 3,930,000 3,880,875 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 500,000 529,534 TransDigm, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2024 2,156,000 2,199,120 TransDigm, Inc. 144A company guaranty sr. unsec. sub. bonds 6 3/8s, 2026 1,460,000 1,461,825 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2025 3,175,000 3,175,000 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2022 1,130,000 1,136,215 Chemicals (2.6%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 2,435,000 2,428,913 Blue Cube Spinco, Inc. 144A company guaranty sr. unsec. notes 9 3/4s, 2023 2,085,000 2,408,175 Celanese US Holdings, LLC company guaranty sr. unsec. notes 5 7/8s, 2021 (Germany) 2,309,000 2,511,038 Chemours Co. (The) company guaranty sr. unsec. unsub. notes 7s, 2025 890,000 780,419 Chemours Co. (The) company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 1,325,000 1,189,188 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 3,400,000 3,213,000 Huntsman International, LLC company guaranty sr. unsec. notes 5 1/8s, 2022 1,480,000 1,491,100 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 1,775,000 1,806,063 Kraton Polymers LLC/Kraton Polymers Capital Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2023 2,405,000 2,543,288 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 2,440,000 2,440,000 PQ Corp. 144A company guaranty sr. notes 6 3/4s, 2022 650,000 676,000 Univar USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 1,620,000 1,632,798 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 3,842,000 4,062,915 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 970,000 1,005,764 Commercial and consumer services (0.3%) Mustang Merger Corp. 144A sr. unsec. notes 8 1/2s, 2021 530,000 553,850 Sabre GLBL, Inc. 144A company guaranty sr. notes 5 3/8s, 2023 2,675,000 2,735,188 Construction (2.9%) Beacon Roofing Supply, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 3,180,000 3,370,800 Builders FirstSource, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2023 2,870,000 3,121,125 Builders FirstSource, Inc. 144A sr. notes 7 5/8s, 2021 1,842,000 1,934,100 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 1,595,000 1,730,575 Cemex Finance, LLC 144A company guaranty sr. notes 6s, 2024 (Mexico) 1,205,000 1,174,875 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 675,000 712,193 Cemex SAB de CV 144A company guaranty sr. notes 6 1/8s, 2025 (Mexico) 550,000 534,875 Cemex SAB de CV 144A company guaranty sr. sub. notes 5.7s, 2025 (Mexico) 2,020,000 1,901,325 CPG Merger Sub, LLC 144A company guaranty sr. unsec. notes 8s, 2021 585,000 552,825 GCP Applied Technologies, Inc. 144A company guaranty sr. unsec. notes 9 1/2s, 2023 4,498,000 4,992,780 HD Supply, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2020 2,326,000 2,453,930 HD Supply, Inc. 144A company guaranty sr. unsec. notes 5 3/4s, 2024 1,105,000 1,149,200 U.S. Concrete, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2024 1,735,000 1,735,000 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 485,000 509,856 USG Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2025 1,975,000 2,098,438 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. notes 6s, 2023 3,911,000 3,637,230 Consumer (0.4%) Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 1,725,000 914,250 Spectrum Brands, Inc. company guaranty sr. unsec. notes 5 3/4s, 2025 1,390,000 1,452,550 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2022 140,000 149,275 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2020 175,000 183,531 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2024 1,350,000 1,427,625 Consumer staples (4.6%) 1011/New Red Finance, Inc. 144A company guaranty notes 6s, 2022 (Canada) 3,850,000 3,989,563 1011/New Red Finance, Inc. 144A company guaranty sr. notes 4 5/8s, 2022 (Canada) 990,000 1,009,800 Ashtead Capital, Inc. 144A company guaranty notes 6 1/2s, 2022 2,345,000 2,456,388 Ashtead Capital, Inc. 144A company guaranty notes 5 5/8s, 2024 1,630,000 1,650,375 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 1,000,000 920,000 BlueLine Rental Finance Corp. 144A notes 7s, 2019 2,530,000 2,137,850 CEC Entertainment, Inc. company guaranty sr. unsec. sub. notes 8s, 2022 3,305,000 3,114,963 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 5,374,000 5,387,435 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 295,000 303,481 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 2,576,000 2,907,614 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 3,555,000 3,608,325 Corrections Corp. of America company guaranty sr. unsec. sub. notes 4 1/8s, 2020 (R) 545,000 562,713 Dean Foods Co. 144A company guaranty sr. unsec. notes 6 1/2s, 2023 3,060,000 3,182,400 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 2,815,000 2,111,250 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 1,845,000 1,785,038 JBS USA, LLC/JBS USA Finance, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 (Brazil) 685,000 705,550 JBS USA, LLC/JBS USA Finance, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 (Brazil) 589,000 606,670 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 120,000 124,800 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 460,000 464,600 Pilgrim's Pride Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 1,160,000 1,169,431 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2024 450,000 473,625 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 2,015,000 2,040,188 Revlon Consumer Products Corp. company guaranty sr. unsec. sub. notes 5 3/4s, 2021 4,440,000 4,440,000 Rite Aid Corp. 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 3,081,000 3,258,158 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 675,000 371,250 WhiteWave Foods Co. (The) company guaranty sr. unsec. notes 5 3/8s, 2022 1,150,000 1,229,063 Energy (8.2%) Anadarko Petroleum Corp. sr. unsec. unsub. notes 5.55s, 2026 1,200,000 1,278,821 Antero Resources Corp. company guaranty sr. unsec. notes 5 5/8s, 2023 1,145,000 1,116,375 Antero Resources Corp. company guaranty sr. unsec. sub. notes 5 1/8s, 2022 1,000,000 957,500 Antero Resources Finance Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2021 1,365,000 1,330,875 Archrock Partners LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6s, 2022 4,158,000 3,575,880 Archrock Partners LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6s, 2021 415,000 358,975 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 (Canada) 1,707,000 1,322,925 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5 1/8s, 2021 (Canada) 255,000 206,550 California Resources Corp. 144A company guaranty notes 8s, 2022 4,125,000 3,011,250 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) (In default) (NON) 1,390,500 615,296 Chesapeake Energy Corp. 144A company guaranty notes 8s, 2022 2,688,000 2,163,840 Concho Resources, Inc. company guaranty sr. unsec. notes 5 1/2s, 2023 3,545,000 3,545,000 Continental Resources, Inc. company guaranty sr. unsec. notes 3.8s, 2024 605,000 527,863 Continental Resources, Inc. company guaranty sr. unsec. sub. notes 5s, 2022 1,765,000 1,667,925 Continental Resources, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 1,580,000 1,438,788 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 478,000 339,978 Denbury Resources, Inc. 144A company guaranty notes 9s, 2021 2,785,000 2,739,744 Devon Financing Company, LLC company guaranty sr. unsec. unsub. bonds 7 7/8s, 2031 1,095,000 1,172,273 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 6 3/8s, 2023 1,045,000 532,950 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. sub. notes 9 3/8s, 2020 4,915,000 3,157,888 Halcon Resources Corp. company guaranty sr. unsec. notes 9 3/4s, 2020 45,000 8,888 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 6,110,000 1,206,725 Halcon Resources Corp. 144A company guaranty notes 8 5/8s, 2020 1,240,000 1,165,600 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 1,310,000 1,417,594 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2021 2,088,000 506,340 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 3,965,000 3,989,781 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 2,338,000 93,520 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty notes 12s, 2020 (In default) (NON) 5,923,000 1,628,825 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) (F) 699,000 38 MEG Energy Corp. 144A company guaranty sr. unsec. notes 7s, 2024 (Canada) 1,097,000 844,690 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 755,000 594,563 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2017 (In default) (NON) (FWC) 2,825,000 932,250 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/4s, 2022 3,240,000 3,256,200 Newfield Exploration Co. sr. unsec. unsub. notes 5 5/8s, 2024 1,130,000 1,124,350 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/8s, 2026 2,140,000 2,087,163 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 1/2s, 2021 906,000 826,725 Oasis Petroleum, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 1,130,000 1,022,650 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 3,445,000 3,169,400 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5 5/8s, 2023 1,120,000 929,600 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5 5/8s, 2022 600,000 517,500 Sabine Pass Liquefaction, LLC sr. notes 6 1/4s, 2022 1,385,000 1,416,163 Sabine Pass Liquefaction, LLC sr. notes 5 5/8s, 2023 1,850,000 1,868,500 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 1,908,000 1,950,930 Sabine Pass LNG LP company guaranty sr. sub. notes 6 1/2s, 2020 1,060,000 1,106,375 Samson Investment Co. company guaranty sr. unsec. notes 9 3/4s, 2020 (In default) (NON) 4,125,000 61,875 SandRidge Energy, Inc. 144A company guaranty notes 8 3/4s, 2020 (In default) (NON) 2,760,000 1,090,200 Seven Generations Energy, Ltd. 144A sr. unsec. bonds 6 3/4s, 2023 (Canada) 2,300,000 2,328,750 Seven Generations Energy, Ltd. 144A sr. unsec. sub. notes 8 1/4s, 2020 (Canada) 1,470,000 1,534,313 Seventy Seven Energy, Inc. sr. unsec. sub. notes 6 1/2s, 2022 (In default) (NON) 1,280,000 70,400 Seventy Seven Operating, LLC company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 (In default) (NON) 3,145,000 1,438,838 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 1,255,000 1,173,425 SM Energy Co. sr. unsec. sub. notes 5s, 2024 2,593,000 2,217,300 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 1,213,000 1,109,895 SM Energy Co. sr. unsec. unsub. notes 6 1/8s, 2022 820,000 750,300 Tervita Corp. 144A company guaranty sr. notes 9s, 2018 (Canada) CAD 1,400,000 896,786 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) (In default) (NON) $665,000 129,675 Triangle USA Petroleum Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2022 1,190,000 255,850 Unit Corp. company guaranty sr. unsec. sub. notes 6 5/8s, 2021 652,000 472,700 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 623,000 527,993 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5s, 2019 1,845,000 1,660,500 Williams Cos., Inc. (The) sr. unsec. sub. notes 4.55s, 2024 415,000 362,088 Williams Cos., Inc. (The) sr. unsec. unsub. notes 7 7/8s, 2021 639,000 674,145 Williams Cos., Inc. (The) sr. unsec. unsub. notes 7 3/4s, 2031 438,000 431,430 Williams Cos., Inc. (The) sr. unsec. unsub. notes 3.7s, 2023 485,000 408,613 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 1,986,000 1,946,526 Williams Partners LP/ACMP Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2023 1,925,000 1,751,750 WPX Energy, Inc. sr. unsec. notes 7 1/2s, 2020 1,430,000 1,401,400 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 5,101,000 4,590,900 Entertainment (1.8%) AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 1,760,000 1,777,600 AMC Entertainment, Inc. 144A company guaranty sr. unsec. sub. notes 5 3/4s, 2025 1,920,000 1,905,600 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 1,846,000 1,892,150 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 4 7/8s, 2023 1,179,000 1,167,210 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4 7/8s, 2020 2,805,000 2,934,731 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2026 1,010,000 1,052,925 Regal Entertainment Group sr. unsec. sub. notes 5 3/4s, 2025 770,000 766,150 Regal Entertainment Group sr. unsec. sub. notes 5 3/4s, 2023 2,170,000 2,218,825 Regal Entertainment Group sr. unsec. sub. notes 5 3/4s, 2022 1,817,000 1,871,510 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 3,704,000 3,835,936 Financials (8.2%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 2,615,000 2,536,550 Ally Financial, Inc. company guaranty sr. unsec. notes 8s, 2031 5,627,000 6,611,725 Ally Financial, Inc. sub. unsec. notes 5 3/4s, 2025 1,460,000 1,478,250 American International Group, Inc. jr. unsec. sub. FRB 8.175s, 2058 2,072,000 2,569,280 Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB 9s, perpetual maturity (Spain) 1,200,000 1,242,000 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.1s, perpetual maturity 1,010,000 1,030,200 CBRE Services, Inc. company guaranty sr. unsec. notes 5 1/4s, 2025 495,000 514,812 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 363,000 372,419 CIT Group, Inc. sr. unsec. sub. notes 5s, 2023 1,435,000 1,460,113 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 1,560,000 1,634,100 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2022 1,536,000 1,572,480 Citigroup, Inc. jr. unsec. sub. FRN Ser. Q, 5.95s, perpetual maturity 645,000 629,681 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 2,780,000 1,438,650 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 1,255,000 1,292,650 CNO Financial Group, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 1,325,000 1,368,063 Credit Acceptance Corp. company guaranty sr. unsec. notes 7 3/8s, 2023 1,060,000 1,020,250 Credit Acceptance Corp. company guaranty sr. unsec. notes 6 1/8s, 2021 1,930,000 1,862,450 Credit Suisse Group AG 144A jr. unsec. sub. FRN 6 1/4s, perpetual maturity (Switzerland) 525,000 505,313 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 2,555,000 1,603,263 Dresdner Funding Trust I 144A jr. unsec. sub. notes 8.151s, 2031 2,092,000 2,468,351 E*Trade Financial Corp. sr. unsec. unsub. notes 5 3/8s, 2022 1,020,000 1,065,900 E*Trade Financial Corp. sr. unsec. unsub. notes 4 5/8s, 2023 2,150,000 2,176,875 ESH Hospitality, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2025 (R) 2,165,000 2,100,050 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRN 6.15s, 2066 1,016,000 335,280 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. sub. notes 8 1/8s, 2019 (PIK) 705,000 662,700 HUB International, Ltd. 144A sr. unsec. notes 7 7/8s, 2021 2,858,000 2,800,840 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6s, 2020 2,183,000 2,112,747 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 1,902,000 1,749,840 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 830,000 917,150 Lloyds Bank PLC jr. unsec. sub. FRN Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 1,265,000 3,045,054 Lloyds Banking Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) $343,000 343,858 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 3/8s, 2024 (R) 995,000 1,064,650 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 3/8s, 2022 (R) 1,440,000 1,506,600 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2020 1,380,000 1,307,550 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 2,940,000 2,544,923 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 2,340,000 2,436,525 Ocwen Financial Corp. sr. unsec. notes 6 5/8s, 2019 934,000 670,145 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. sub. notes 6 3/4s, 2019 1,180,000 1,191,800 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 2,337,000 2,360,370 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 1,440,000 1,260,000 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 2,791,000 2,651,450 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 8s, perpetual maturity (United Kingdom) 1,055,000 1,035,037 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.648s, perpetual maturity (United Kingdom) 6,390,000 7,540,200 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) 1,340,000 1,281,375 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 8 1/4s, 2020 760,000 790,400 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 835,000 826,650 Springleaf Finance Corp. sr. unsec. unsub. notes 5 1/4s, 2019 615,000 587,325 Stearns Holdings, Inc. 144A company guaranty sr. notes 9 3/8s, 2020 1,625,000 1,531,563 TMX Finance, LLC/TitleMax Finance Corp. 144A company guaranty sr. notes 8 1/2s, 2018 1,919,000 1,477,630 TRI Pointe Group, Inc./TRI Pointe Homes, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 2,636,000 2,629,410 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 2,220,000 2,208,900 VEREIT Operating Partnership LP company guaranty sr. unsec. unsub. bonds 4 7/8s, 2026 (R) 360,000 369,207 Walter Investment Management Corp. company guaranty sr. unsec. notes 7 7/8s, 2021 1,215,000 698,625 Wayne Merger Sub, LLC 144A sr. unsec. notes 8 1/4s, 2023 1,739,000 1,725,958 Forest products and packaging (2.1%) Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 3,958,000 4,007,475 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 4,150,000 4,056,625 Louisiana-Pacific Corp. company guaranty sr. unsec. notes 7 1/2s, 2020 2,550,000 2,642,438 Mercer International, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 (Canada) 2,664,000 2,683,980 Norbord, Inc. 144A company guaranty sr. notes 6 1/4s, 2023 (Canada) 2,635,000 2,690,994 Pactiv LLC sr. unsec. unsub. bonds 8 3/8s, 2027 260,000 265,200 Pactiv, LLC sr. unsec. unsub. notes 7.95s, 2025 1,385,000 1,398,850 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2033 2,177,000 2,285,850 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsec. unsub. notes 7 1/2s, 2025 (Ireland) 2,863,000 3,374,761 Gaming and lottery (2.5%) Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 2,470,000 2,589,795 Boyd Gaming Corp. 144A company guaranty sr. unsec. unsub. bonds 6 3/8s, 2026 730,000 751,900 Eldorado Resorts, Inc. company guaranty sr. unsec. unsub. notes 7s, 2023 2,475,000 2,586,375 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 3,139,000 2,447,575 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 $1,765,000 1,842,219 Penn National Gaming, Inc. sr. unsec. sub. notes 5 7/8s, 2021 2,599,000 2,670,473 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 1,097,000 1,128,539 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 6,261,000 6,511,440 Scientific Games International, Inc. company guaranty sr. unsec. notes 10s, 2022 7,434,000 6,021,540 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2020 675,000 408,375 Scientific Games International, Inc. 144A company guaranty sr. notes 7s, 2022 565,000 570,650 Health care (7.9%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 6 1/8s, 2021 3,145,000 3,231,488 Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 5 1/8s, 2022 1,675,000 1,683,375 AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 2,910,000 2,560,800 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 2,415,000 2,481,413 Centene Escrow Corp. 144A sr. unsec. notes 6 1/8s, 2024 2,175,000 2,290,558 Centene Escrow Corp. 144A sr. unsec. notes 5 5/8s, 2021 675,000 702,000 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2021 1,170,000 1,168,538 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6 7/8s, 2022 2,150,000 1,847,689 Concordia Healthcare Corp. 144A company guaranty sr. unsec. notes 7s, 2023 (Canada) 2,755,000 2,569,038 ConvaTec Healthcare E SA 144A company guaranty sr. unsec. unsub. notes 10 1/2s, 2018 (Luxembourg) 2,131,000 2,202,921 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 3,825,000 3,122,156 DPx Holdings BV 144A sr. unsec. sub. notes 7 1/2s, 2022 (Netherlands) 2,280,000 2,337,000 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2023 1,298,000 1,129,260 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. notes 6s, 2025 (Ireland) 875,000 759,063 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 6s, 2023 (Ireland) 3,850,000 3,392,813 Halyard Health, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2022 2,685,000 2,611,163 HCA, Inc. company guaranty sr. bonds 5 1/4s, 2026 1,955,000 2,008,763 HCA, Inc. company guaranty sr. notes 6 1/2s, 2020 4,955,000 5,450,500 HCA, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2022 705,000 799,294 HCA, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2025 690,000 700,350 Jaguar Holding Co. II/Pharmaceutical Product Development, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2023 2,605,000 2,659,705 JLL/Delta Dutch Pledgeco BV 144A sr. unsec. notes 8 3/4s, 2020 (Netherlands) (PIK) 2,660,000 2,653,350 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sub. notes 10 1/2s, 2018 3,820,000 3,820,000 Kinetic Concepts, Inc./KCI USA, Inc. 144A company guaranty sr. notes 7 7/8s, 2021 1,695,000 1,818,362 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/2s, 2025 (Luxembourg) 2,050,000 1,850,125 MEDNAX, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 910,000 931,048 Molina Healthcare, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 1,605,000 1,603,042 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95s, 2024 (R) 2,145,000 2,180,954 Service Corp. International/US sr. unsec. notes 5 3/8s, 2022 2,554,000 2,665,738 Service Corp. International/US sr. unsec. unsub. notes 5 3/8s, 2024 3,800,000 3,933,000 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6 1/2s, 2023 1,285,000 1,307,488 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 3,175,000 3,194,844 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 860,000 907,300 Tenet Healthcare Corp. company guaranty sr. sub. notes 6s, 2020 2,520,000 2,652,300 Tenet Healthcare Corp. 144A company guaranty sr. FRN 4.134s, 2020 2,920,000 2,905,400 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 7s, 2020 1,425,000 1,286,063 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2025 2,100,000 1,756,125 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2023 2,345,000 1,975,663 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2021 925,000 781,625 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 1,100,000 913,000 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2020 1,620,000 1,429,650 Homebuilding (2.5%) American Builders & Contractors Supply Co., Inc. 144A sr. unsec. notes 5 3/4s, 2023 1,944,000 2,019,330 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 3,150,000 3,197,250 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 815,000 777,306 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2021 2,948,000 3,158,045 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2024 1,230,000 1,297,650 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 5,030,000 5,105,450 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 500,000 496,250 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2021 1,375,000 1,405,938 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 3,056,000 2,971,960 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 2,499,000 2,811,375 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2026 2,505,000 2,553,547 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 1,535,000 1,504,300 Household furniture and appliances (0.1%) Tempur Sealy International, Inc. 144A company guaranty sr. unsec. unsub. bonds 5 1/2s, 2026 1,160,000 1,165,800 Lodging/Tourism (0.7%) MGM Growth Properties Operating Partnership LP/MGP Escrow Co-Issuer, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 920,000 966,000 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 569,000 644,393 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 945,000 1,017,056 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 4,607,000 4,560,930 Media (0.4%) EMI Music Publishing Group North America Holdings, Inc. 144A sr. unsec. notes 7 5/8s, 2024 2,005,000 2,052,619 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. sub. notes 5 1/2s, 2021 (Luxembourg) 2,680,000 2,787,200 Metals (3.2%) ArcelorMittal SA sr. unsec. unsub. bonds 10.85s, 2019 (France) 1,525,000 1,788,063 ArcelorMittal SA sr. unsec. unsub. bonds 6 1/8s, 2025 (France) 2,199,000 2,149,523 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7 1/4s, 2022 (Canada) 1,654,000 1,265,310 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 1,520,000 1,200,800 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 1,554,000 1,243,200 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 960,000 900,000 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 1,590,000 1,478,700 Freeport-McMoRan, Inc. company guaranty sr. unsec. notes 3.55s, 2022 (Indonesia) 230,000 192,625 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 3,634,000 3,016,220 JMC Steel Group, Inc. 144A sr. unsec. notes 8 1/4s, 2018 3,385,000 3,452,700 Joseph T Ryerson & Son, Inc. 144A sr. notes 11s, 2022 1,980,000 2,034,450 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 1,405,000 1,410,269 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2022 (Canada) 1,060,000 1,001,700 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 5,045,000 5,234,188 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 3,670,000 3,853,500 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2024 855,000 878,684 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 1,150,000 1,179,670 Teck Resources, Ltd. 144A company guaranty sr. unsec. notes 8 1/2s, 2024 (Canada) 320,000 328,400 Teck Resources, Ltd. 144A company guaranty sr. unsec. notes 8s, 2021 (Canada) 480,000 490,800 TMS International Corp. 144A company guaranty sr. unsec. sub. notes 7 5/8s, 2021 3,680,000 2,576,000 Regional Bells (0.7%) Frontier Communications Corp. sr. unsec. notes 6 1/4s, 2021 1,605,000 1,496,663 Frontier Communications Corp. 144A sr. unsec. notes 11s, 2025 2,393,000 2,434,878 Frontier Communications Corp. 144A sr. unsec. notes 10 1/2s, 2022 2,555,000 2,660,394 Frontier Communications Corp. 144A sr. unsec. notes 8 7/8s, 2020 785,000 834,063 Retail (2.4%) Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 2,434,000 2,074,985 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 1,941,000 786,105 Dollar Tree, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 870,000 918,938 Dollar Tree, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2020 605,000 630,713 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8 1/8s, 2019 2,320,000 2,372,200 JC Penney Corp, Inc. company guaranty sr. unsec. unsub. notes 5.65s, 2020 420,000 388,500 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 1,815,000 1,588,125 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 3,805,000 3,700,363 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 215,000 239,456 L Brands, Inc. company guaranty sr. unsec. sub. notes 5 5/8s, 2022 1,470,000 1,569,225 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 1,996,000 1,796,400 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8 3/4s, 2021 (PIK) 3,665,000 2,574,663 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8s, 2021 3,085,000 2,329,175 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2026 1,305,000 1,295,213 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 2,490,000 2,552,250 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 1,860,000 1,860,000 Technology (4.0%) Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 1,400,000 395,500 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 6,075,000 4,404,375 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6s, 2025 3,111,000 3,165,443 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. bonds 8.35s, 2046 505,000 514,080 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. notes 5.45s, 2023 2,740,000 2,786,150 First Data Corp. 144A company guaranty sr. unsec. unsub. notes 7s, 2023 3,915,000 3,968,831 First Data Corp. 144A notes 5 3/4s, 2024 2,590,000 2,590,000 First Data Corp. 144A sr. notes 5 3/8s, 2023 2,095,000 2,147,375 Infor US, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 5,627,000 5,162,773 Infor US, Inc. 144A company guaranty sr. notes 5 3/4s, 2020 734,000 768,784 Iron Mountain, Inc. company guaranty sr. unsec. notes 6s, 2023 (R) 2,400,000 2,502,000 Iron Mountain, Inc. 144A company guaranty sr. unsec. notes 6s, 2020 (R) 915,000 965,325 Micron Technology, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 2,195,000 1,997,450 Micron Technology, Inc. 144A sr. notes 7 1/2s, 2023 1,110,000 1,165,500 NXP BV/NXP Funding, LLC 144A Company guaranty sr. unsec. notes 4 5/8s, 2023 (Netherlands) 3,045,000 3,060,255 Plantronics, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 3,135,000 3,119,325 SoftBank Corp. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (Japan) 935,000 960,713 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 820,000 401,800 Zebra Technologies Corp. sr. unsec. unsub. bonds 7 1/4s, 2022 3,565,000 3,801,181 Telecommunications (3.2%) Altice Finco SA 144A company guaranty sr. unsec. unsub. notes 7 5/8s, 2025 (Luxembourg) 1,100,000 1,025,750 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 3,465,000 3,005,888 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 (Jamaica) 2,585,000 2,274,800 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 926,000 629,680 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 379,000 112,753 Intelsat Luxembourg SA company guaranty sr. unsec. sub. bonds 8 1/8s, 2023 (Luxembourg) 758,000 225,505 Level 3 Communications, Inc. sr. unsec. unsub. notes 5 3/4s, 2022 1,925,000 1,968,313 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 965,000 1,008,425 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 1,005,000 1,022,789 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 1,275,000 1,294,125 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 1,656,000 1,769,347 Sprint Capital Corp. company guaranty sr. unsec. unsub. notes 6 7/8s, 2028 5,247,000 3,915,574 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 2,086,000 2,218,983 Sprint Corp. company guaranty sr. unsec. sub. notes 7 7/8s, 2023 7,240,000 5,647,200 Sprint Corp. company guaranty sr. unsec. sub. notes 7 1/4s, 2021 4,075,000 3,300,750 West Corp. 144A company guaranty sr. unsec. sub. notes 5 3/8s, 2022 4,885,000 4,433,138 Wind Acquisition Finance SA 144A company guaranty notes 7 3/8s, 2021 (Luxembourg) 1,405,000 1,329,481 Telephone (1.8%) T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 5/8s, 2023 2,054,000 2,172,105 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 3/8s, 2025 4,140,000 4,336,650 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 1,444,000 1,512,590 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6s, 2023 405,000 422,213 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 145,000 153,700 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 2,015,000 2,120,788 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 2,353,000 2,482,415 Windstream Services, LLC company guaranty sr. unsec. notes 7 3/4s, 2021 3,317,000 2,894,083 Windstream Services, LLC company guaranty sr. unsec. notes 6 3/8s, 2023 4,699,000 3,615,317 Textiles (0.1%) Hanesbrands, Inc. 144A company guaranty sr. unsec. unsub. notes 4 5/8s, 2024 1,450,000 1,450,000 Tire and rubber (0.3%) American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10 1/4s, 2022 2,766,000 2,396,048 Goodyear Tire & Rubber Co. (The) company guaranty sr. unsec. notes 5s, 2026 755,000 763,494 Transportation (0.8%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6 3/8s, 2023 3,445,000 3,350,263 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 5,382,000 5,355,090 Utilities and power (4.9%) AES Corp./Virginia (The) sr. unsec. notes 8s, 2020 791,000 923,493 AES Corp./Virginia (The) sr. unsec. notes 5 1/2s, 2025 3,836,000 3,836,000 AES Corp./Virginia (The) sr. unsec. notes 4 7/8s, 2023 950,000 938,125 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 3,465,000 3,958,763 Boardwalk Pipelines LP company guaranty sr. unsec. unsub. bonds 5.95s, 2026 840,000 842,218 Calpine Corp. sr. unsec. sub. notes 5 3/4s, 2025 4,635,000 4,484,363 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 900,000 942,750 Calpine Corp. 144A company guaranty sr. sub. notes 5 7/8s, 2024 550,000 576,125 Colorado Interstate Gas Co., LLC company guaranty sr. unsec. notes 6.85s, 2037 3,492,000 3,377,888 DPL, Inc. sr. unsec. sub. notes 6 1/2s, 2016 231,000 234,465 Dynegy, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 225,000 217,125 Dynegy, Inc. company guaranty sr. unsec. notes 6 3/4s, 2019 4,379,000 4,389,948 Dynegy, Inc. company guaranty sr. unsec. unsub. notes 7 5/8s, 2024 150,000 144,000 El Paso Natural Gas Co., LLC company guaranty sr. unsec. notes 8 5/8s, 2022 1,597,000 1,828,257 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 (In default) (NON) 2,519,128 2,903,295 Energy Transfer Equity LP company guaranty sr. notes 7 1/2s, 2020 1,785,000 1,820,700 Energy Transfer Equity LP sr. sub. notes 5 7/8s, 2024 1,440,000 1,335,600 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 1,285,000 905,925 GenOn Americas Generation, LLC sr. unsec. notes 8 1/2s, 2021 3,241,000 2,430,750 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 610,000 480,375 GenOn Energy, Inc. sr. unsec. sub. notes 9 7/8s, 2020 765,000 548,888 NRG Energy, Inc. company guaranty sr. unsec. sub. notes 7 7/8s, 2021 6,021,000 6,246,788 NRG Energy, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2026 2,050,000 2,044,875 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. notes 5s, 2022 1,260,000 1,236,885 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 200,000 205,796 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 1,840,000 1,878,158 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 1,720,000 1,682,370 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 1,177,000 1,107,180 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 2,385,000 2,289,600 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. 144A company guaranty sr. notes 11 1/2s, 2020 (In default) (NON) 1,345,000 416,950 Total corporate bonds and notes (cost $965,473,996) SENIOR LOANS (5.3%) (a) (c) Principal amount Value Basic materials (0.1%) Kraton Polymers, LLC/Kraton Polymers Capital Corp. bank term loan FRN Ser. B , 6s, 2022 $1,120,000 $1,107,400 Solenis International LP bank term loan FRN 7 3/4s, 2022 235,000 214,438 Capital goods (0.1%) Manitowac Foodservice, Inc. bank term loan FRN 5 3/4s, 2023 1,225,846 1,234,529 Communication services (0.2%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 1,865,000 1,820,706 Consumer cyclicals (3.5%) Academy, Ltd. bank term loan FRN Ser. B, 5s, 2022 2,545,066 2,463,412 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11 1/4s, 2017 5,210,117 5,216,630 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 11 3/4s, 2017 1,029,825 1,035,832 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 3,669,638 3,424,994 CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 856,780 855,709 DBP Holding Corp. bank term loan FRN Ser. B, 5 1/4s, 2019 916,070 837,059 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 2,301,368 1,724,587 iHeartCommunications, Inc. bank term loan FRN Ser. D, 7.189s, 2019 2,546,000 1,952,993 J Crew Group, Inc. bank term loan FRN Ser. B, 4s, 2021 3,031,797 2,251,652 Jeld-Wen, Inc. bank term loan FRN 5 1/4s, 2021 1,522,292 1,523,560 Jeld-Wen, Inc. bank term loan FRN Ser. B, 4 3/4s, 2022 1,880,550 1,882,117 Navistar, Inc. bank term loan FRN Ser. B, 6 1/2s, 2020 3,872,408 3,659,425 PET Acquisition Merger Sub, LLC bank term loan FRN Ser. B1, 5 3/4s, 2023 2,977,538 2,996,680 ROC Finance, LLC bank term loan FRN 5s, 2019 2,302,578 2,198,962 Scientific Games International, Inc. bank term loan FRN Ser. B2, 6s, 2021 1,466,288 1,451,625 Talbots, Inc. (The) bank term loan FRN 9 1/2s, 2021 1,563,988 1,450,599 Talbots, Inc. (The) bank term loan FRN 5 1/2s, 2020 1,573,340 1,520,240 Travelport Finance Sarl bank term loan FRN Ser. B, 5 3/4s, 2021 (Luxembourg) 1,048,892 1,050,859 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 1,260,127 1,234,399 Consumer staples (0.1%) Del Monte Foods, Inc. bank term loan FRN 8 1/4s, 2021 1,440,000 1,068,000 Energy (0.3%) MEG Energy Corp. bank term loan FRN Ser. B, 3 3/4s, 2020 (Canada) 2,230,000 1,949,856 Western Refining, Inc. bank term loan FRN Ser. B2, 4 1/2s, 2023 980,000 961,625 Financials (—%) iStar, Inc. bank term loan FRN Ser. A2, 7s, 2017 (R) 412,702 411,670 Health care (0.6%) AMAG Pharmaceuticals, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 950,625 943,495 Concordia Healthcare Corp. bank term loan FRN Ser. B, 5 1/4s, 2021 (Canada) 2,189,513 2,168,986 Multiplan, Inc. bank term loan FRN Ser. B, 5s, 2023 960,000 966,240 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Netherlands) 820,317 806,474 Quorum Health Corp. bank term loan FRN 6 3/4s, 2022 1,295,000 1,290,953 Technology (0.3%) Avaya, Inc. bank term loan FRN Ser. B7, 6 1/4s, 2020 2,575,976 1,867,583 ON Semiconductor Corp. bank term loan FRN Ser. B, 5 1/4s, 2023 1,220,000 1,228,896 Utilities and power (0.1%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.918s, 2017 4,891,407 1,532,933 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.918s, 2017 50,201 15,733 Total senior loans (cost $64,046,379) COMMON STOCKS (1.7%) (a) Shares Value Ally Financial, Inc. (NON) 122,265 $2,193,434 Berry Plastics Group, Inc. (NON) 62,115 2,433,045 Boise Cascade Co. (NON) 56,335 1,293,452 CIT Group, Inc. 35,508 1,216,504 DISH Network Corp. Class A (NON) 28,200 1,407,180 Eldorado Resorts, Inc. (NON) 87,925 1,310,083 Gaming and Leisure Properties, Inc. (R) 50,034 1,646,619 General Motors Co. 31,956 999,584 Hilton Worldwide Holdings, Inc. 42,995 893,436 Live Nation Entertainment, Inc. (NON) 72,585 1,752,928 Lone Pine Resources Canada, Ltd. (Canada) (F) (NON) 87,188 872 Lone Pine Resources, Inc. Class A (Canada) (F) (NON) 87,188 872 Penn National Gaming, Inc. (NON) 139,835 2,191,214 Service Corp. International/US 60,225 1,650,165 Tribune Media Co. Class 1C (F) 297,958 74,489 Vantage Drilling International (Units) (Cayman Islands) (NON) 1,472 125,120 Total common stocks (cost $18,210,200) CONVERTIBLE PREFERRED STOCKS (1.1%) (a) Shares Value Allergan PLC Ser. A, 5.50% cv. pfd. 2,467 $2,083,776 American Tower Corp. $5.50 cv. pfd. (R) 23,000 2,429,375 Crown Castle International Corp. Ser. A, $4.50 cv. pfd. (R) 14,630 1,596,426 EPR Properties Ser. C, $1.438 cv. pfd. (R) 75,313 2,093,114 T-Mobile US, Inc. Ser. A, $2.75 cv. pfd. 40,485 2,928,685 Tyson Foods, Inc. $2.375 cv. pfd. 15,619 1,105,044 Total convertible preferred stocks (cost $11,001,343) CONVERTIBLE BONDS AND NOTES (0.4%) (a) Principal amount Value iStar, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) $1,377,000 $1,431,219 Jazz US Holdings, Inc. cv. company guaranty sr. unsec. notes 8s, 2018 1,132,000 1,710,028 Navistar International Corp. cv. sr. unsec. sub. bonds 4 1/2s, 2018 886,000 508,896 ON Semiconductor Corp. 144A cv. company guaranty sr. unsec. unsub. notes 1s, 2020 1,008,000 919,800 Total convertible bonds and notes (cost $4,204,236) SHORT-TERM INVESTMENTS (7.5%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.41% (AFF) Shares 80,823,785 $80,823,785 U.S. Treasury Bills 0.26%, June 23, 2016 (SEGCCS) $220,000 219,970 U.S. Treasury Bills 0.25%, June 16, 2016 (SEGSF)(SEGCCS) 1,338,000 1,337,885 U.S. Treasury Bills 0.28%, June 9, 2016 (SEGSF)(SEGCCS) 364,000 363,982 U.S. Treasury Bills 0.18%, June 2, 2016 66,000 66,000 Total short-term investments (cost $82,811,589) TOTAL INVESTMENTS Total investments (cost $1,145,747,743) (b) FORWARD CURRENCY CONTRACTS at 5/31/16 (aggregate face value $9,392,225) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International British Pound Buy 6/15/16 $766,960 $744,768 $22,192 British Pound Sell 6/15/16 766,960 777,331 10,371 Goldman Sachs International British Pound Buy 6/15/16 836,631 813,073 23,558 British Pound Sell 6/15/16 836,631 847,863 11,232 Euro Sell 6/15/16 507,812 496,685 (11,127) JPMorgan Chase Bank N.A. Canadian Dollar Sell 7/21/16 1,109,852 1,109,054 (798) State Street Bank and Trust Co. Canadian Dollar Sell 7/21/16 2,171,510 2,171,637 127 UBS AG British Pound Sell 6/15/16 2,572,902 2,431,814 (141,088) Total CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 5/31/16 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA HY Series 25 Index B+/P $314,015 $24,750,000 12/20/20 500 bp $1,473,745 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at May 31, 2016. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period MTN Medium Term Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2015 through May 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,098,863,811. (b) The aggregate identified cost on a tax basis is $1,145,972,401, resulting in gross unrealized appreciation and depreciation of $28,293,810 and $81,178,296, respectively, or net unrealized depreciation of $52,884,486. (NON) This security is non-income-producing. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $42,679,199 $325,152,494 $287,007,908 $182,992 $80,823,785 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder's portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $24,912,581 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge currency exposures. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk, and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund's maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $141,886 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $121,988 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $1,293,452 $— $— Capital goods 2,433,045 — — Communication services 1,407,180 — — Consumer cyclicals 7,147,245 — 74,489 Energy 125,120 — 1,744 Financials 5,056,557 — — Health care 1,650,165 — — Total common stocks — Convertible bonds and notes — 4,569,943 — Convertible preferred stocks — 12,236,420 — Corporate bonds and notes — 915,960,044 38 Senior loans — 58,320,851 — Short-term investments 80,823,785 1,987,837 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(85,533) $— Credit default contracts — 1,159,730 — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts $1,159,730 $— Foreign exchange contracts 67,480 153,013 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) Centrally cleared credit default contracts (notional) Warrants (number of warrants) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Barclays Capital Inc. (clearing broker) Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG Total Assets: Centrally cleared credit default contracts§ — Forward currency contracts# — 32,563 34,790 — 127 — 67,480 Total Assets $— $32,563 $34,790 $— $127 $— $67,480 Liabilities: Centrally cleared credit default contracts§ 16,481 — 16,481 Forward currency contracts# — — 11,127 798 — 141,088 153,013 Total Liabilities $16,481 $— $11,127 $798 $— $141,088 $169,494 Total Financial and Derivative Net Assets $(16,481) $32,563 $23,663 $(798) $127 $(141,088) $(102,014) Total collateral received (pledged)##† $— $— $— $— $— $(121,988) Net amount $(16,481) $32,563 $23,663 $(798) $127 $(19,100) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Yield Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 28, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 28, 2016
